Exhibit 10(A)

 

ECOLAB INC.

2005 STOCK INCENTIVE PLAN

 

1.                                       Purpose of Plan.

 

The purpose of the Ecolab Inc. 2005 Stock Incentive Plan (the “Plan”) is to
advance the interests of Ecolab Inc. (the “Company”) and its stockholders by
enabling the Company and its Subsidiaries to attract and retain qualified
individuals through opportunities for equity participation in the Company, and
to reward those individuals who contribute to the achievement of the Company’
economic objectives.

 

2.                                       Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 


2.1                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


2.2                                 “BROKER EXERCISE NOTICE” MEANS A WRITTEN
NOTICE PURSUANT TO WHICH A PARTICIPANT, UPON EXERCISE OF AN OPTION, IRREVOCABLY
INSTRUCTS A BROKER OR DEALER TO SELL A SUFFICIENT NUMBER OF SHARES OR LOAN A
SUFFICIENT AMOUNT OF MONEY TO PAY ALL OR A PORTION OF THE EXERCISE PRICE OF THE
OPTION AND/OR ANY RELATED WITHHOLDING TAX OBLIGATIONS AND REMIT SUCH SUMS TO THE
COMPANY AND DIRECTS THE COMPANY TO DELIVER STOCK CERTIFICATES TO BE ISSUED UPON
SUCH EXERCISE DIRECTLY TO SUCH BROKER OR DEALER OR THEIR NOMINEE.


 


2.3                                 “CAUSE” MEANS (I) DISHONESTY, FRAUD,
MISREPRESENTATION, EMBEZZLEMENT OR DELIBERATE INJURY OR ATTEMPTED INJURY, IN
EACH CASE RELATED TO THE COMPANY OR ANY SUBSIDIARY, (II) ANY UNLAWFUL OR
CRIMINAL ACTIVITY OF A SERIOUS NATURE, (III) ANY INTENTIONAL AND DELIBERATE
BREACH OF A DUTY OR DUTIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, ARE MATERIAL
IN RELATION TO THE PARTICIPANT’S OVERALL DUTIES, OR (IV) ANY MATERIAL BREACH OF
ANY CONFIDENTIALITY OR NONCOMPETE AGREEMENT ENTERED INTO WITH THE COMPANY OR ANY
SUBSIDIARY.


 


2.4                                 “CHANGE IN CONTROL” MEANS AN EVENT DESCRIBED
IN SECTION 13.1 OF THE PLAN; PROVIDED, HOWEVER, IF DISTRIBUTION OF AN INCENTIVE
AWARD SUBJECT TO SECTION 409A OF THE CODE IS TRIGGERED BY A CHANGE IN CONTROL,
THE TERM CHANGE IN CONTROL WILL MEAN A CHANGE IN THE OWNERSHIP OR EFFECTIVE
CONTROL OF THE COMPANY, OR IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
ASSETS OF THE COMPANY, AS SUCH TERM IS DEFINED IN SECTION 409A OF THE CODE AND
THE REGULATIONS AND RULINGS ISSUED THEREUNDER.


 


2.5                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


2.6                                 “COMMITTEE” MEANS THE GROUP OF INDIVIDUALS
ADMINISTERING THE PLAN, AS PROVIDED IN SECTION 3 OF THE PLAN.


 

--------------------------------------------------------------------------------


 


2.7                                 “COMMON STOCK” MEANS THE COMMON STOCK OF THE
COMPANY, PAR VALUE $1.00 PER SHARE, OR THE NUMBER AND KIND OF SHARES OF STOCK OR
OTHER SECURITIES INTO WHICH SUCH COMMON STOCK MAY BE CHANGED IN ACCORDANCE WITH
SECTION 4.3 OF THE PLAN.


 


2.8                                 “DISABILITY” MEANS THE DISABILITY OF THE
PARTICIPANT SUCH AS WOULD ENTITLE THE PARTICIPANT TO RECEIVE DISABILITY INCOME
BENEFITS PURSUANT TO THE LONG-TERM DISABILITY PLAN OF THE COMPANY OR SUBSIDIARY
THEN COVERING THE PARTICIPANT OR, IF NO SUCH PLAN EXISTS OR IS APPLICABLE TO THE
PARTICIPANT, THE PERMANENT AND TOTAL DISABILITY OF THE PARTICIPANT WITHIN THE
MEANING OF SECTION 22(E)(3) OF THE CODE; PROVIDED, HOWEVER, IF DISTRIBUTION OF
AN INCENTIVE AWARD SUBJECT TO SECTION 409A OF THE CODE IS TRIGGERED BY AN
ELIGIBLE RECIPIENT’S DISABILITY, SUCH TERM WILL MEAN THAT THE ELIGIBLE RECIPIENT
IS DISABLED AS DEFINED BY SECTION 409A OF THE CODE AND THE REGULATIONS AND
RULINGS ISSUED THEREUNDER.


 


2.9                                 “ELIGIBLE RECIPIENTS” MEANS ALL EMPLOYEES
(INCLUDING, WITHOUT LIMITATION, OFFICERS AND DIRECTORS WHO ARE ALSO EMPLOYEES)
OF THE COMPANY OR ANY SUBSIDIARY AND ANY CONSULTANTS, ADVISORS AND INDEPENDENT
CONTRACTORS OF THE COMPANY OR ANY SUBSIDIARY.


 


2.10                           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.


 


2.11                           “FAIR MARKET VALUE”  MEANS, WITH RESPECT TO THE
COMMON STOCK, AS OF ANY DATE (OR, IF NO SHARES WERE TRADED OR QUOTED ON SUCH
DATE, AS OF THE NEXT PRECEDING DATE ON WHICH THERE WAS SUCH A TRADE OR QUOTE)
THE MEAN BETWEEN THE REPORTED HIGH AND LOW SALE PRICES OF THE COMMON STOCK
DURING THE REGULAR DAILY TRADING SESSION, AS QUOTED IN THE WALL STREET JOURNAL
REPORTS OF THE NEW YORK STOCK EXCHANGE - COMPOSITE TRANSACTIONS.


 


2.12                           “INCENTIVE AWARD” MEANS AN OPTION, STOCK
APPRECIATION RIGHT, RESTRICTED STOCK AWARD, STOCK UNIT AWARD OR PERFORMANCE
AWARD GRANTED TO AN ELIGIBLE RECIPIENT PURSUANT TO THE PLAN.


 


2.13                           “INCENTIVE STOCK OPTION” MEANS A RIGHT TO
PURCHASE COMMON STOCK GRANTED TO AN ELIGIBLE RECIPIENT PURSUANT TO SECTION 6 OF
THE PLAN THAT QUALIFIES AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF
SECTION 422 OF THE CODE.


 


2.14                           “NON-STATUTORY STOCK OPTION” MEANS A RIGHT TO
PURCHASE COMMON STOCK GRANTED TO AN ELIGIBLE RECIPIENT PURSUANT TO SECTION 6 OF
THE PLAN THAT DOES NOT QUALIFY AS AN INCENTIVE STOCK OPTION.


 


2.15                           “OPTION” MEANS AN INCENTIVE STOCK OPTION OR A
NON-STATUTORY STOCK OPTION.


 


2.16                           “PARTICIPANT” MEANS AN ELIGIBLE RECIPIENT WHO
RECEIVES ONE OR MORE INCENTIVE AWARDS UNDER THE PLAN.


 


2.17                           “PERFORMANCE CRITERIA” MEANS THE PERFORMANCE
CRITERIA THAT MAY BE USED BY THE COMMITTEE IN GRANTING INCENTIVE AWARDS
CONTINGENT UPON ACHIEVEMENT OF PERFORMANCE GOALS, CONSISTING OF NET SALES,
OPERATING INCOME, INCOME BEFORE INCOME TAXES, NET INCOME, NET INCOME PER SHARE
(BASIC OR DILUTED), PROFITABILITY AS MEASURED BY RETURN RATIOS (INCLUDING RETURN
ON ASSETS,

 

2

--------------------------------------------------------------------------------


 


RETURN ON EQUITY, RETURN ON INVESTMENT AND RETURN ON SALES), CASH FLOWS, MARKET
SHARE, COST REDUCTION GOALS, MARGINS (INCLUDING ONE OR MORE OF GROSS, OPERATING
AND NET INCOME MARGINS), STOCK PRICE, TOTAL RETURN TO STOCKHOLDERS, ECONOMIC
VALUE ADDED, WORKING CAPITAL AND STRATEGIC PLAN DEVELOPMENT AND IMPLEMENTATION. 
THE COMMITTEE MAY SELECT ONE CRITERION OR MULTIPLE CRITERIA FOR MEASURING
PERFORMANCE, AND THE MEASUREMENT MAY BE BASED UPON COMPANY, SUBSIDIARY OR
BUSINESS UNIT PERFORMANCE, EITHER ABSOLUTE OR BY RELATIVE COMPARISON TO OTHER
COMPANIES OR ANY OTHER EXTERNAL MEASURE OF THE SELECTED CRITERIA.


 


2.18                           “PERFORMANCE AWARD” MEANS A RIGHT GRANTED TO AN
ELIGIBLE RECIPIENT PURSUANT TO SECTION 10 OF THE PLAN TO RECEIVE AN AMOUNT OF
CASH, SHARES OF COMMON STOCK, OR A COMBINATION OF BOTH, CONTINGENT UPON
ACHIEVEMENT OF PERFORMANCE CRITERIA OR OTHER OBJECTIVES DURING A SPECIFIED
PERIOD.


 


2.19                           “PREVIOUSLY ACQUIRED SHARES” MEANS SHARES OF
COMMON STOCK THAT ARE ALREADY OWNED BY THE PARTICIPANT.


 


2.20                           “RESTRICTED STOCK AWARD” MEANS AN AWARD OF COMMON
STOCK GRANTED TO AN ELIGIBLE RECIPIENT PURSUANT TO SECTION 8 OF THE PLAN THAT IS
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND A RISK OF FORFEITURE.


 


2.21                           “RETIREMENT” MEANS TERMINATION OF EMPLOYMENT OR
SERVICE AT AN AGE AND LENGTH OF SERVICE SUCH THAT THE PARTICIPANT WOULD BE
ELIGIBLE TO AN IMMEDIATE COMMENCEMENT OF BENEFIT PAYMENTS UNDER THE FINAL
AVERAGE COMPENSATION FORMULA OF THE COMPANY’S DEFINED BENEFIT PENSION PLAN
AVAILABLE GENERALLY TO ITS EMPLOYEES, WHETHER OR NOT SUCH INDIVIDUAL ACTUALLY
ELECTS TO COMMENCE SUCH PAYMENTS (PROVIDED THAT, (I) IF THE PARTICIPANT IS NOT
COVERED BY THE COMPANY’S DEFINED BENEFIT PENSION PLAN, OR (II) IF THE
PARTICIPANT IS COVERED UNDER THE CASH BALANCE FORMULA OF SUCH PLAN, THEN THE
PARTICIPANT WILL BE DEEMED TO BE COVERED BY THE FINAL AVERAGE COMPENSATION
FORMULA OF SUCH PLAN FOR PURPOSES OF THIS PLAN).


 


2.22                           “SECURITIES ACT” MEANS THE SECURITIES ACT OF
1933, AS AMENDED.


 


2.23                           “STOCK APPRECIATION RIGHT” MEANS A RIGHT GRANTED
TO AN ELIGIBLE RECIPIENT PURSUANT TO SECTION 7 OF THE PLAN TO RECEIVE A PAYMENT
FROM THE COMPANY, IN THE FORM OF SHARES OF COMMON STOCK, CASH OR A COMBINATION
OF BOTH, EQUAL TO THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF ONE OR MORE
SHARES OF COMMON STOCK AND A SPECIFIED EXERCISE PRICE OF SUCH SHARES.


 


2.24                           “STOCK UNIT AWARD” MEANS A RIGHT GRANTED TO AN
ELIGIBLE RECIPIENT PURSUANT TO SECTION 9 OF THE PLAN TO RECEIVE THE FAIR MARKET
VALUE OF ONE OR MORE SHARES OF COMMON STOCK, PAYABLE IN CASH, SHARES OF COMMON
STOCK, OR A COMBINATION OF BOTH, THE PAYMENT, ISSUANCE, RETENTION AND /OR
VESTING OF WHICH IS SUBJECT TO THE SATISFACTION OF SPECIFIED CONDITIONS, WHICH
MAY INCLUDE ACHIEVEMENT OF PERFORMANCE CRITERIA OR OTHER OBJECTIVES.

 

3

--------------------------------------------------------------------------------


 


2.25                           “SUBSIDIARY” MEANS ANY ENTITY THAT IS DIRECTLY OR
INDIRECTLY CONTROLLED BY THE COMPANY OR ANY ENTITY IN WHICH THE COMPANY HAS A
SIGNIFICANT EQUITY INTEREST, AS DETERMINED BY THE COMMITTEE.


 


2.26                           “TAX DATE” MEANS THE DATE ANY WITHHOLDING TAX
OBLIGATION ARISES UNDER THE CODE FOR A PARTICIPANT WITH RESPECT TO AN INCENTIVE
AWARD.


 

3.                                       Plan Administration.

 


3.1                                 THE COMMITTEE.  THE PLAN WILL BE
ADMINISTERED BY THE BOARD OR BY A COMMITTEE OF THE BOARD.  SO LONG AS THE
COMPANY HAS A CLASS OF ITS EQUITY SECURITIES REGISTERED UNDER SECTION 12 OF THE
EXCHANGE ACT, ANY COMMITTEE ADMINISTERING THE PLAN WILL CONSIST SOLELY OF TWO OR
MORE MEMBERS OF THE BOARD WHO ARE “NON-EMPLOYEE DIRECTORS” WITHIN THE MEANING OF
RULE 16B-3 UNDER THE EXCHANGE ACT, WHO ARE “INDEPENDENT” AS REQUIRED BY THE
LISTING STANDARDS OF THE NEW YORK STOCK EXCHANGE AND WHO ARE “OUTSIDE DIRECTORS”
WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.  SUCH A COMMITTEE, IF
ESTABLISHED, WILL ACT BY MAJORITY APPROVAL OF THE MEMBERS (UNANIMOUS APPROVAL
WITH RESPECT TO ACTION BY WRITTEN CONSENT), AND A MAJORITY OF THE MEMBERS OF
SUCH A COMMITTEE WILL CONSTITUTE A QUORUM.   AS USED IN THE PLAN, “COMMITTEE”
WILL REFER TO THE BOARD OR TO SUCH A COMMITTEE, IF ESTABLISHED.  TO THE EXTENT
CONSISTENT WITH APPLICABLE CORPORATE LAW OF THE COMPANY’S JURISDICTION OF
INCORPORATION, THE COMMITTEE MAY DELEGATE TO ANY OFFICERS OF THE COMPANY THE
DUTIES, POWER AND AUTHORITY OF THE COMMITTEE UNDER THE PLAN PURSUANT TO SUCH
CONDITIONS OR LIMITATIONS AS THE COMMITTEE MAY ESTABLISH; PROVIDED, HOWEVER,
THAT ONLY THE COMMITTEE MAY EXERCISE SUCH DUTIES, POWER AND AUTHORITY WITH
RESPECT TO ELIGIBLE RECIPIENTS WHO ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT
OR WHOSE COMPENSATION IN THE FISCAL YEAR MAY BE SUBJECT TO THE LIMITS ON
DEDUCTIBLE COMPENSATION PURSUANT TO SECTION 162(M) OF THE CODE.  THE COMMITTEE
MAY EXERCISE ITS DUTIES, POWER AND AUTHORITY UNDER THE PLAN IN ITS SOLE AND
ABSOLUTE DISCRETION WITHOUT THE CONSENT OF ANY PARTICIPANT OR OTHER PARTY,
UNLESS THE PLAN SPECIFICALLY PROVIDES OTHERWISE.  EACH DETERMINATION,
INTERPRETATION OR OTHER ACTION MADE OR TAKEN BY THE COMMITTEE PURSUANT TO THE
PROVISIONS OF THE PLAN WILL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES AND ON
ALL PERSONS, AND NO MEMBER OF THE COMMITTEE WILL BE LIABLE FOR ANY ACTION OR
DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY INCENTIVE AWARD
GRANTED UNDER THE PLAN.


 


3.2                                 AUTHORITY OF THE COMMITTEE.


 


(A)                                  IN ACCORDANCE WITH AND SUBJECT TO THE
PROVISIONS OF THE PLAN, THE COMMITTEE WILL HAVE THE AUTHORITY TO DETERMINE ALL
PROVISIONS OF INCENTIVE AWARDS AS THE COMMITTEE MAY DEEM NECESSARY OR DESIRABLE
AND AS CONSISTENT WITH THE TERMS OF THE PLAN, INCLUDING, WITHOUT LIMITATION, THE
FOLLOWING:  (I) THE ELIGIBLE RECIPIENTS TO BE SELECTED AS PARTICIPANTS; (II) THE
NATURE AND EXTENT OF THE INCENTIVE AWARDS TO BE MADE TO EACH PARTICIPANT
(INCLUDING THE NUMBER OF SHARES OF COMMON STOCK TO BE SUBJECT TO EACH INCENTIVE
AWARD, ANY EXERCISE PRICE, THE MANNER IN WHICH INCENTIVE AWARDS WILL VEST OR
BECOME EXERCISABLE AND WHETHER INCENTIVE AWARDS WILL BE GRANTED IN TANDEM WITH
OTHER INCENTIVE AWARDS) AND THE FORM OF WRITTEN AGREEMENT, IF ANY, EVIDENCING
SUCH INCENTIVE AWARD; (III) THE TIME OR TIMES WHEN INCENTIVE AWARDS WILL BE
GRANTED; (IV) THE DURATION OF

 

4

--------------------------------------------------------------------------------


 


EACH INCENTIVE AWARD; AND (V) THE RESTRICTIONS AND OTHER CONDITIONS TO WHICH THE
PAYMENT OR VESTING OF INCENTIVE AWARDS MAY BE SUBJECT.  IN ADDITION, THE
COMMITTEE WILL HAVE THE AUTHORITY UNDER THE PLAN IN ITS SOLE DISCRETION TO PAY
THE ECONOMIC VALUE OF ANY INCENTIVE AWARD IN THE FORM OF CASH, COMMON STOCK OR
ANY COMBINATION OF BOTH.


 


(B)                                 SUBJECT TO SECTION 3.2(D), BELOW, THE
COMMITTEE WILL HAVE THE AUTHORITY UNDER THE PLAN TO AMEND OR MODIFY THE TERMS OF
ANY OUTSTANDING INCENTIVE AWARD IN ANY MANNER, INCLUDING, WITHOUT LIMITATION,
THE AUTHORITY TO MODIFY THE NUMBER OF SHARES OR OTHER TERMS AND CONDITIONS OF AN
INCENTIVE AWARD, EXTEND THE TERM OF AN INCENTIVE AWARD, ACCELERATE THE
EXERCISABILITY OR VESTING OR OTHERWISE TERMINATE ANY RESTRICTIONS RELATING TO AN
INCENTIVE AWARD, ACCEPT THE SURRENDER OF ANY OUTSTANDING INCENTIVE AWARD OR, TO
THE EXTENT NOT PREVIOUSLY EXERCISED OR VESTED, AUTHORIZE THE GRANT OF NEW
INCENTIVE AWARDS IN SUBSTITUTION FOR SURRENDERED INCENTIVE AWARDS; PROVIDED,
HOWEVER THAT THE AMENDED OR MODIFIED TERMS ARE PERMITTED BY THE PLAN AS THEN IN
EFFECT AND THAT ANY PARTICIPANT ADVERSELY AFFECTED BY SUCH AMENDED OR MODIFIED
TERMS HAS CONSENTED TO SUCH AMENDMENT OR MODIFICATION.


 


(C)                                  IN THE EVENT OF (I) ANY REORGANIZATION,
MERGER, CONSOLIDATION, RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION, STOCK
DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, RIGHTS OFFERING, EXTRAORDINARY
DIVIDEND OR DIVESTITURE (INCLUDING A SPIN-OFF) OR ANY OTHER CHANGE IN CORPORATE
STRUCTURE OR SHARES; (II) ANY PURCHASE, ACQUISITION, SALE, DISPOSITION OR
WRITE-DOWN OF A SIGNIFICANT AMOUNT OF ASSETS OR A SIGNIFICANT BUSINESS;
(III) ANY CHANGE IN ACCOUNTING PRINCIPLES OR PRACTICES, TAX LAWS OR OTHER SUCH
LAWS OR PROVISIONS AFFECTING REPORTED RESULTS; (IV) ANY UNINSURED CATASTROPHIC
LOSSES OR EXTRAORDINARY NON-RECURRING ITEMS AS DESCRIBED IN ACCOUNTING
PRINCIPLES BOARD OPINION NO. 30 OR IN MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL PERFORMANCE APPEARING IN THE COMPANY’S ANNUAL REPORT TO STOCKHOLDERS
FOR THE APPLICABLE YEAR; OR (V) ANY OTHER SIMILAR CHANGE, IN EACH CASE WITH
RESPECT TO THE COMPANY OR ANY OTHER ENTITY WHOSE PERFORMANCE IS RELEVANT TO THE
GRANT OR VESTING OF AN INCENTIVE AWARD, THE COMMITTEE (OR, IF THE COMPANY IS NOT
THE SURVIVING CORPORATION IN ANY SUCH TRANSACTION, THE BOARD OF DIRECTORS OF THE
SURVIVING CORPORATION) MAY, WITHOUT THE CONSENT OF ANY AFFECTED PARTICIPANT,
AMEND OR MODIFY THE VESTING CRITERIA (INCLUDING PERFORMANCE CRITERIA) OF ANY
OUTSTANDING INCENTIVE AWARD THAT IS BASED IN WHOLE OR IN PART ON THE FINANCIAL
PERFORMANCE OF THE COMPANY (OR ANY SUBSIDIARY OR DIVISION OR OTHER SUBUNIT
THEREOF) OR SUCH OTHER ENTITY SO AS EQUITABLY TO REFLECT SUCH EVENT, WITH THE
DESIRED RESULT THAT THE CRITERIA FOR EVALUATING SUCH FINANCIAL PERFORMANCE OF
THE COMPANY OR SUCH OTHER ENTITY WILL BE SUBSTANTIALLY THE SAME (IN THE SOLE
DISCRETION OF THE COMMITTEE OR THE BOARD OF DIRECTORS OF THE SURVIVING
CORPORATION) FOLLOWING SUCH EVENT AS PRIOR TO SUCH EVENT; PROVIDED, HOWEVER,
THAT THE AMENDED OR MODIFIED TERMS ARE PERMITTED BY THE PLAN AS THEN IN EFFECT.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN OTHER THAN SECTION 4.3, THE COMMITTEE MAY NOT, WITHOUT PRIOR APPROVAL OF
THE COMPANY’S STOCKHOLDERS, SEEK TO EFFECT ANY RE-PRICING OF ANY PREVIOUSLY
GRANTED, “UNDERWATER” OPTION BY:  (I) AMENDING OR MODIFYING THE TERMS OF THE
OPTION TO LOWER THE EXERCISE PRICE; (II) CANCELING THE

 

5

--------------------------------------------------------------------------------


 


UNDERWATER OPTION AND GRANTING EITHER (A) REPLACEMENT OPTIONS OR STOCK
APPRECIATION RIGHTS HAVING A LOWER EXERCISE PRICE; (B) RESTRICTED STOCK AWARDS;
OR (C) STOCK UNIT AWARDS OR PERFORMANCE AWARDS IN EXCHANGE; OR
(III) REPURCHASING THE UNDERWATER OPTIONS AND GRANTING NEW INCENTIVE AWARDS
UNDER THIS PLAN.  FOR PURPOSES OF THIS SECTION 3.2(D), AN OPTION WILL BE DEEMED
TO BE “UNDERWATER” AT ANY TIME WHEN THE FAIR MARKET VALUE OF THE COMMON STOCK IS
LESS THAN THE EXERCISE PRICE OF THE OPTION.


 


(E)                                  IN ADDITION TO THE AUTHORITY OF THE
COMMITTEE UNDER SECTION 3.2(B) AND NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, AMEND THE TERMS OF THE PLAN OR
INCENTIVE AWARDS WITH RESPECT TO PARTICIPANTS RESIDENT OUTSIDE OF THE UNITED
STATES OR EMPLOYED BY A NON-U.S. SUBSIDIARY IN ORDER TO COMPLY WITH LOCAL LEGAL
REQUIREMENTS, TO OTHERWISE PROTECT THE COMPANY’S OR SUBSIDIARY’S INTERESTS, OR
TO MEET OBJECTIVES OF THE PLAN, AND MAY, WHERE APPROPRIATE, ESTABLISH ONE OR
MORE SUB-PLANS (INCLUDING THE ADOPTION OF ANY REQUIRED RULES AND REGULATIONS)
FOR THE PURPOSES OF QUALIFYING FOR PREFERRED TAX TREATMENT UNDER FOREIGN TAX
LAWS.  THE COMMITTEE SHALL HAVE NO AUTHORITY, HOWEVER, TO TAKE ACTION PURSUANT
TO THIS SECTION 3.2(E): (I) TO RESERVE SHARES OR GRANT INCENTIVE AWARDS IN
EXCESS OF THE LIMITATIONS PROVIDED IN SECTION 4.1; (II) TO EFFECT ANY RE-PRICING
IN VIOLATION OF SECTION 3.2(D); (III) TO GRANT OPTIONS HAVING AN EXERCISE PRICE
LESS THAN 100% OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE
OF GRANT IN VIOLATION OF SECTION 6.2; OR (IV) FOR WHICH STOCKHOLDER APPROVAL
WOULD THEN BE REQUIRED PURSUANT TO SECTION 422 OF THE CODE OR SECTION 162(M) OF
THE CODE OR THE RULES OF THE NEW YORK STOCK EXCHANGE.


 


(F)                                    NOTWITHSTANDING ANYTHING IN THIS PLAN TO
THE CONTRARY, THE COMMITTEE WILL DETERMINE WHETHER AN INCENTIVE AWARD IS SUBJECT
TO THE REQUIREMENTS OF SECTION 409A OF THE CODE AND, IF DETERMINED TO BE SUBJECT
TO SECTION 409A OF THE CODE, THE COMMITTEE WILL MAKE SUCH INCENTIVE AWARD
SUBJECT TO SUCH WRITTEN TERMS AND CONDITIONS DETERMINED NECESSARY OR DESIRABLE
TO CAUSE SUCH INCENTIVE AWARD TO COMPLY IN FORM WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE.  FURTHER, THE PLAN, AS IT RELATES TO INCENTIVE AWARDS
THAT ARE SUBJECT TO SECTION 409A OF THE CODE, WILL BE ADMINISTERED IN A MANNER
THAT IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND
ANY REGULATIONS OR RULINGS ISSUED THEREUNDER.


 

4.                                       Shares Available for Issuance.

 


4.1                                 MAXIMUM NUMBER OF SHARES AVAILABLE; CERTAIN
RESTRICTIONS ON AWARDS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4.3 OF THE
PLAN, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT WILL BE AVAILABLE FOR
ISSUANCE UNDER THE PLAN WILL BE 12,000,000.  THE SHARES AVAILABLE FOR ISSUANCE
UNDER THE PLAN MAY, AT THE ELECTION OF THE COMMITTEE, BE EITHER TREASURY SHARES
OR SHARES AUTHORIZED BUT UNISSUED, AND, IF TREASURY SHARES ARE USED, ALL
REFERENCES IN THE PLAN TO THE ISSUANCE OF SHARES WILL, FOR CORPORATE LAW
PURPOSES, BE DEEMED TO MEAN THE TRANSFER OF SHARES FROM TREASURY. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN TO THE CONTRARY, (I) NO
PARTICIPANT IN THE PLAN MAY BE GRANTED INCENTIVE AWARDS DENOMINATED IN SHARES OF
COMMON STOCK RELATING TO MORE THAN 2,000,000 SHARES OF COMMON STOCK IN THE
AGGREGATE DURING ANY CALENDAR YEAR; (II) NO PARTICIPANT IN THE PLAN MAY BE
GRANTED INCENTIVE AWARDS DENOMINATED IN

 

6

--------------------------------------------------------------------------------


 


CASH IN AN AMOUNT IN EXCESS OF $3,000,000 IN THE AGGREGATE DURING ANY CALENDAR
YEAR; AND (III) NO MORE THAN 12,000,000 SHARES OF COMMON STOCK MAY BE ISSUED
PURSUANT TO THE EXERCISE OF INCENTIVE STOCK OPTIONS GRANTED UNDER THE PLAN, WITH
THE FOREGOING SHARE LIMITS SUBJECT, IN EACH CASE, TO ADJUSTMENT AS PROVIDED IN
SECTION 4.3 OF THE PLAN.


 


4.2                                 ACCOUNTING FOR INCENTIVE AWARDS.  SHARES OF
COMMON STOCK THAT ARE ISSUED UNDER THE PLAN OR THAT ARE POTENTIALLY ISSUABLE
PURSUANT TO OUTSTANDING INCENTIVE AWARDS WILL BE APPLIED TO REDUCE THE MAXIMUM
NUMBER OF SHARES OF COMMON STOCK REMAINING AVAILABLE FOR ISSUANCE UNDER THE
PLAN; PROVIDED, HOWEVER, THAT THE TOTAL NUMBER OF SHARES THAT MAY BE ISSUED
UNDER THE PLAN SHALL BE REDUCED BY ONE ADDITIONAL SHARE FOR EACH SHARE ISSUED
PURSUANT TO AN INCENTIVE AWARD OTHER THAN AN OPTION OR A STOCK APPRECIATION
RIGHT, OR POTENTIALLY ISSUABLE PURSUANT TO AN OUTSTANDING INCENTIVE AWARD OTHER
THAN AN OPTION OR A STOCK APPRECIATION RIGHT.  ALL SHARES SO SUBTRACTED FROM THE
AMOUNT AVAILABLE UNDER THE PLAN WITH RESPECT TO AN INCENTIVE AWARD THAT LAPSES,
EXPIRES, IS FORFEITED (INCLUDING ISSUED SHARES FORFEITED UNDER A RESTRICTED
STOCK AWARD) OR FOR ANY REASON IS TERMINATED UNEXERCISED OR UNVESTED OR IS
SETTLED OR PAID IN CASH OR ANY FORM OTHER THAN SHARES OF COMMON STOCK WILL
AUTOMATICALLY AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN; PROVIDED,
HOWEVER, THAT (I) ANY SHARES WHICH WOULD HAVE BEEN ISSUED UPON ANY EXERCISE OF
AN OPTION BUT FOR THE FACT THAT THE EXERCISE PRICE WAS PAID BY A “NET EXERCISE”
PURSUANT TO SECTION 6.4(B) OR THE TENDER OR ATTESTATION AS TO OWNERSHIP OF
PREVIOUSLY ACQUIRED SHARES WILL NOT AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER
THE PLAN; AND (II) SHARES COVERED BY A STOCK APPRECIATION RIGHT, TO THE EXTENT
EXERCISED, WILL NOT AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN.


 


4.3                                 ADJUSTMENTS TO SHARES AND INCENTIVE AWARDS. 
IN THE EVENT OF ANY REORGANIZATION, MERGER, CONSOLIDATION, RECAPITALIZATION,
LIQUIDATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF
SHARES, RIGHTS OFFERING, DIVESTITURE OR EXTRAORDINARY DIVIDEND (INCLUDING A
SPIN-OFF) OR ANY OTHER CHANGE IN THE CORPORATE STRUCTURE OR SHARES OF THE
COMPANY, THE COMMITTEE (OR, IF THE COMPANY IS NOT THE SURVIVING CORPORATION IN
ANY SUCH TRANSACTION, THE BOARD OF DIRECTORS OF THE SURVIVING CORPORATION) WILL
MAKE APPROPRIATE ADJUSTMENT (WHICH DETERMINATION WILL BE CONCLUSIVE) AS TO THE
NUMBER AND KIND OF SECURITIES OR OTHER PROPERTY (INCLUDING CASH) AVAILABLE FOR
ISSUANCE OR PAYMENT UNDER THE PLAN AND, IN ORDER TO PREVENT DILUTION OR
ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS, (A) THE NUMBER AND KIND OF SECURITIES
OR OTHER PROPERTY (INCLUDING CASH) SUBJECT TO OUTSTANDING INCENTIVE AWARDS, AND
(B) THE EXERCISE PRICE OF OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS.


 

5.                                       Participation.

 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries.  Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion.  Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

7

--------------------------------------------------------------------------------


 

6.                                       Options.

 


6.1                                 GRANT.  AN ELIGIBLE RECIPIENT MAY BE GRANTED
ONE OR MORE OPTIONS UNDER THE PLAN, AND SUCH OPTIONS WILL BE SUBJECT TO SUCH
TERMS AND CONDITIONS, CONSISTENT WITH THE OTHER PROVISIONS OF THE PLAN, AS MAY
BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.  THE COMMITTEE MAY
DESIGNATE WHETHER AN OPTION IS TO BE CONSIDERED AN INCENTIVE STOCK OPTION OR A
NON-STATUTORY STOCK OPTION.  TO THE EXTENT THAT ANY INCENTIVE STOCK OPTION
GRANTED UNDER THE PLAN CEASES FOR ANY REASON TO QUALIFY AS AN “INCENTIVE STOCK
OPTION” FOR PURPOSES OF SECTION 422 OF THE CODE, SUCH INCENTIVE STOCK OPTION
WILL CONTINUE TO BE OUTSTANDING FOR PURPOSES OF THE PLAN BUT WILL THEREAFTER BE
DEEMED TO BE A NON-STATUTORY STOCK OPTION.


 


6.2                                 EXERCISE PRICE.  THE PER SHARE PRICE TO BE
PAID BY A PARTICIPANT UPON EXERCISE OF AN OPTION WILL BE DETERMINED BY THE
COMMITTEE IN ITS DISCRETION AT THE TIME OF THE OPTION GRANT, PROVIDED THAT SUCH
PRICE WILL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON
STOCK ON THE DATE OF GRANT.


 


6.3                                 EXERCISABILITY AND DURATION.  AN OPTION WILL
BECOME EXERCISABLE AT SUCH TIMES AND IN SUCH INSTALLMENTS AND UPON SUCH TERMS
AND CONDITIONS AS MAY BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AT
THE TIME OF GRANT (INCLUDING WITHOUT LIMITATION (I) THE ACHIEVEMENT OF ONE OR
MORE OF THE PERFORMANCE CRITERIA; AND/OR THAT (II) THE PARTICIPANT REMAIN IN THE
CONTINUOUS EMPLOY OR SERVICE OF THE COMPANY OR A SUBSIDIARY FOR A CERTAIN
PERIOD; PROVIDED, HOWEVER, THAT NO OPTION MAY BE EXERCISABLE AFTER 10 YEARS FROM
ITS DATE OF GRANT.


 


6.4                                 PAYMENT OF EXERCISE PRICE.


 


(A)                                  THE TOTAL PURCHASE PRICE OF THE SHARES TO
BE PURCHASED UPON EXERCISE OF AN OPTION WILL BE PAID ENTIRELY IN CASH (INCLUDING
CHECK, BANK DRAFT OR MONEY ORDER); PROVIDED, HOWEVER, THAT THE COMMITTEE, IN ITS
SOLE DISCRETION AND UPON TERMS AND CONDITIONS ESTABLISHED BY THE COMMITTEE, MAY
ALLOW SUCH PAYMENTS TO BE MADE, IN WHOLE OR IN PART, BY (I) TENDER OF A BROKER
EXERCISE NOTICE; (II) BY TENDER, OR ATTESTATION AS TO OWNERSHIP, OF PREVIOUSLY
ACQUIRED SHARES THAT HAVE BEEN HELD FOR THE PERIOD OF TIME NECESSARY TO AVOID A
CHARGE TO THE COMPANY’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND THAT ARE
OTHERWISE ACCEPTABLE TO THE COMMITTEE; (III) BY A “NET EXERCISE OF THE OPTION
(AS FURTHER DESCRIBED IN PARAGRAPH (B), BELOW);  OR  (IV) BY A COMBINATION OF
SUCH METHODS.


 


(B)                                 IN THE CASE OF A “NET EXERCISE” OF AN
OPTION, THE COMPANY WILL NOT REQUIRE A PAYMENT OF THE EXERCISE PRICE OF THE
OPTION FROM THE PARTICIPANT BUT WILL REDUCE THE NUMBER OF SHARES OF COMMON STOCK
ISSUED UPON THE EXERCISE BY THE LARGEST NUMBER OF WHOLE SHARES THAT HAS A FAIR
MARKET VALUE THAT DOES NOT EXCEED THE AGGREGATE EXERCISE PRICE FOR THE SHARES
EXERCISED UNDER THIS METHOD. SHARES OF COMMON STOCK WILL NO LONGER BE
OUTSTANDING UNDER AN OPTION (AND WILL THEREFORE NOT THEREAFTER BE EXERCISABLE)
FOLLOWING THE EXERCISE OF SUCH OPTION TO THE EXTENT OF (I) SHARES USED TO PAY
THE EXERCISE PRICE OF AN OPTION UNDER THE “NET EXERCISE,” (II) SHARES ACTUALLY
DELIVERED TO THE PARTICIPANT AS A RESULT OF SUCH EXERCISE AND (III) ANY SHARES
WITHHELD FOR PURPOSES OF TAX WITHHOLDING PURSUANT TO SECTION 12.1.

 

8

--------------------------------------------------------------------------------


 


(C)                                  PREVIOUSLY ACQUIRED SHARES TENDERED OR
COVERED BY AN ATTESTATION AS PAYMENT OF AN OPTION EXERCISE PRICE WILL BE VALUED
AT THEIR FAIR MARKET VALUE ON THE EXERCISE DATE.


 


6.5                                 MANNER OF EXERCISE.  AN OPTION MAY BE
EXERCISED BY A PARTICIPANT IN WHOLE OR IN PART FROM TIME TO TIME, SUBJECT TO THE
CONDITIONS CONTAINED IN THE PLAN AND IN THE AGREEMENT EVIDENCING SUCH OPTION, BY
DELIVERY IN PERSON, BY FACSIMILE OR ELECTRONIC TRANSMISSION OR THROUGH THE MAIL
OF WRITTEN NOTICE OF EXERCISE TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE
IN ST. PAUL, MINNESOTA AND BY PAYING IN FULL THE TOTAL EXERCISE PRICE FOR THE
SHARES OF COMMON STOCK TO BE PURCHASED IN ACCORDANCE WITH SECTION 6.4 OF THE
PLAN.


 

7.                                       Stock Appreciation Rights.

 


7.1                                 GRANT.  AN ELIGIBLE RECIPIENT MAY BE GRANTED
ONE OR MORE STOCK APPRECIATION RIGHTS UNDER THE PLAN, AND SUCH STOCK
APPRECIATION RIGHTS WILL BE SUBJECT TO SUCH TERMS AND CONDITIONS, CONSISTENT
WITH THE OTHER PROVISIONS OF THE PLAN, AS MAY BE DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION.  THE COMMITTEE WILL HAVE THE SOLE DISCRETION TO DETERMINE
THE FORM IN WHICH PAYMENT OF THE ECONOMIC VALUE OF STOCK APPRECIATION RIGHTS
WILL BE MADE TO A PARTICIPANT (I.E., CASH, COMMON STOCK OR ANY COMBINATION
THEREOF) OR TO CONSENT TO OR DISAPPROVE THE ELECTION BY A PARTICIPANT OF THE
FORM OF SUCH PAYMENT.


 


7.2                                 EXERCISE PRICE.  THE EXERCISE PRICE OF A
STOCK APPRECIATION RIGHT WILL BE DETERMINED BY THE COMMITTEE, IN ITS DISCRETION,
AT THE DATE OF GRANT BUT MAY NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF
ONE SHARE OF COMMON STOCK ON THE DATE OF GRANT, EXCEPT AS PROVIDED IN
SECTION 7.4, BELOW.


 


7.3                                 EXERCISABILITY AND DURATION.  A STOCK
APPRECIATION RIGHT WILL BECOME EXERCISABLE AT SUCH TIME AND IN SUCH INSTALLMENTS
AS MAY BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AT THE TIME OF
GRANT; PROVIDED, HOWEVER, THAT NO STOCK APPRECIATION RIGHT MAY BE EXERCISABLE
AFTER 10 YEARS FROM ITS DATE OF GRANT.  A STOCK APPRECIATION RIGHT WILL BE
EXERCISED BY GIVING NOTICE IN THE SAME MANNER AS FOR OPTIONS, AS SET FORTH IN
SECTION 6.5 OF THE PLAN.


 


7.4                                 GRANTS IN TANDEM WITH OPTIONS.  STOCK
APPRECIATION RIGHTS MAY BE GRANTED ALONE OR IN ADDITION TO OTHER INCENTIVE
AWARDS, OR IN TANDEM WITH AN OPTION, EITHER AT THE TIME OF GRANT OF THE OPTION
OR AT ANY TIME THEREAFTER DURING THE TERM OF THE OPTION.  A STOCK APPRECIATION
RIGHT GRANTED IN TANDEM WITH AN OPTION SHALL COVER THE SAME NUMBER OF SHARES OF
COMMON STOCK AS COVERED BY THE OPTION (OR SUCH LESSER NUMBER AS THE COMMITTEE
MAY DETERMINE), SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AND ONLY TO THE
EXTENT THAT THE RELATED OPTION IS EXERCISABLE, HAVE THE SAME TERM AS THE OPTION
AND SHALL HAVE AN EXERCISE PRICE EQUAL TO THE EXERCISE PRICE FOR THE OPTION. 
UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT GRANTED IN TANDEM WITH AN
OPTION, THE OPTION SHALL BE CANCELED AUTOMATICALLY TO THE EXTENT OF THE NUMBER
OF SHARES COVERED BY SUCH EXERCISE; CONVERSELY, UPON EXERCISE OF AN OPTION
HAVING A RELATED STOCK APPRECIATION RIGHT, THE STOCK APPRECIATION RIGHT SHALL BE
CANCELED AUTOMATICALLY TO THE EXTENT OF THE NUMBER OF SHARES COVERED BY THE
OPTION EXERCISE.

 

9

--------------------------------------------------------------------------------


 

8.                                       Restricted Stock Awards.

 


8.1                                 GRANT.  AN ELIGIBLE RECIPIENT MAY BE GRANTED
ONE OR MORE RESTRICTED STOCK AWARDS UNDER THE PLAN, AND SUCH RESTRICTED STOCK
AWARDS WILL BE SUBJECT TO SUCH TERMS AND CONDITIONS, CONSISTENT WITH THE OTHER
PROVISIONS OF THE PLAN, AS MAY BE DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.  THE COMMITTEE MAY IMPOSE SUCH RESTRICTIONS OR CONDITIONS, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, TO THE VESTING OF SUCH RESTRICTED
STOCK AWARDS AS IT DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, (I) THE
ACHIEVEMENT OF ONE OR MORE OF THE PERFORMANCE CRITERIA; AND/OR THAT (II) THE
PARTICIPANT REMAIN IN THE CONTINUOUS EMPLOY OR SERVICE OF THE COMPANY OR A
SUBSIDIARY FOR A CERTAIN PERIOD. 


 


8.2                                 RIGHTS AS A STOCKHOLDER; TRANSFERABILITY. 
EXCEPT AS PROVIDED IN SECTIONS 8.1, 8.3, 8.4 AND 14.3 OF THE PLAN, A PARTICIPANT
WILL HAVE ALL VOTING, DIVIDEND, LIQUIDATION AND OTHER RIGHTS WITH RESPECT TO
SHARES OF COMMON STOCK ISSUED TO THE PARTICIPANT AS A RESTRICTED STOCK AWARD
UNDER THIS SECTION 8 UPON THE PARTICIPANT BECOMING THE HOLDER OF RECORD OF SUCH
SHARES AS IF SUCH PARTICIPANT WERE A HOLDER OF RECORD OF SHARES OF UNRESTRICTED
COMMON STOCK.


 


8.3                                 DIVIDENDS AND DISTRIBUTIONS.  UNLESS THE
COMMITTEE DETERMINES OTHERWISE IN ITS SOLE DISCRETION (EITHER IN THE AGREEMENT
EVIDENCING THE RESTRICTED STOCK AWARD AT THE TIME OF GRANT OR AT ANY TIME AFTER
THE GRANT OF THE RESTRICTED STOCK AWARD), ANY DIVIDENDS OR DISTRIBUTIONS (OTHER
THAN REGULAR QUARTERLY CASH DIVIDENDS) PAID WITH RESPECT TO SHARES OF COMMON
STOCK SUBJECT TO THE UNVESTED PORTION OF A RESTRICTED STOCK AWARD WILL BE
SUBJECT TO THE SAME RESTRICTIONS AS THE SHARES TO WHICH SUCH DIVIDENDS OR
DISTRIBUTIONS RELATE.  THE COMMITTEE WILL DETERMINE IN ITS SOLE DISCRETION
WHETHER ANY INTEREST WILL BE PAID ON SUCH DIVIDENDS OR DISTRIBUTIONS.


 


8.4                                 ENFORCEMENT OF RESTRICTIONS.  TO ENFORCE THE
RESTRICTIONS REFERRED TO IN THIS SECTION 8, THE COMMITTEE MAY PLACE A LEGEND ON
THE STOCK CERTIFICATES REFERRING TO SUCH RESTRICTIONS AND MAY REQUIRE THE
PARTICIPANT, UNTIL THE RESTRICTIONS HAVE LAPSED, TO KEEP THE STOCK CERTIFICATES,
TOGETHER WITH DULY ENDORSED STOCK POWERS, IN THE CUSTODY OF THE COMPANY OR ITS
TRANSFER AGENT, OR TO MAINTAIN EVIDENCE OF STOCK OWNERSHIP, TOGETHER WITH DULY
ENDORSED STOCK POWERS, IN A CERTIFICATELESS BOOK-ENTRY STOCK ACCOUNT WITH THE
COMPANY’S TRANSFER AGENT.


 

9.                                       Stock Unit Awards. 

 

An Eligible Recipient may be granted one or more Stock Unit Awards under the
Plan, and such Stock Unit Awards will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.  The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the payment,
issuance, retention and/or vesting of such Stock Unit Awards as it deems
appropriate, including, without limitation, (i) the achievement of one or more
of the Performance Criteria; and/or that (ii) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period; provided, however, that in all cases payment of a Stock Unit Award will
be made within two and one-half months following the end of the Eligible
Recipient’s tax year during which receipt of the Stock Unit Award is no longer
subject

 

10

--------------------------------------------------------------------------------


 

to a “substantial risk of forfeiture” within the meaning of Section 409A of the
Code.

 

10.                                 Performance Awards.

 

An Eligible Recipient may be granted one or more Performance Awards under the
Plan, and such Performance Awards will be subject to such terms and conditions,
if any, consistent with the other provisions of the Plan, as may be determined
by the Committee in its sole discretion, including, but not limited to, the
achievement of one or more of the Performance Criteria; provided, however, that
in all cases payment of the Performance Award will be made within two and
one-half months following the end of the Eligible Recipient’s tax year during
which receipt of the Performance Award is no longer subject to a “substantial
risk of forfeiture” within the meaning of Section 409A of the Code.

 

11.                                 Effect of Termination of Employment or Other
Service.  The following provisions shall apply upon termination of a
Participant’s employment or other service with the Company and all Subsidiaries,
except to the extent that the Committee provides otherwise in an agreement
evidencing an Incentive Award at the time of grant or determines pursuant to
Section 11.4.

 


11.1                           TERMINATION OF EMPLOYMENT DUE TO DEATH OR
DISABILITY.  IN THE EVENT A PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE WITH THE
COMPANY AND ALL SUBSIDIARIES IS TERMINATED BY REASON OF DEATH OR DISABILITY:


 


(A)                                  ALL OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL BECOME IMMEDIATELY
EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE FOR A PERIOD OF ONE YEAR AFTER
SUCH TERMINATION (BUT IN NO EVENT AFTER THE EXPIRATION DATE OF ANY SUCH OPTION
OR STOCK APPRECIATION RIGHT);


 


(B)                                 ALL RESTRICTED STOCK AWARDS THEN HELD BY THE
PARTICIPANT WILL BECOME FULLY VESTED; AND


 


(C)                                  ANY CONDITIONS WITH RESPECT TO THE PAYMENT
OF STOCK UNIT AWARDS AND PERFORMANCE AWARDS WILL LAPSE.


 


11.2                           TERMINATION OF EMPLOYMENT DUE TO RETIREMENT. 
SUBJECT TO SECTION 11.5 OF THE PLAN, IN THE EVENT A PARTICIPANT’S EMPLOYMENT OR
OTHER SERVICE WITH THE COMPANY AND ALL SUBSIDIARIES IS TERMINATED BY REASON OF
RETIREMENT:


 


(A)                                  ALL OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL TERMINATE, VEST OR
CONTINUE TO VEST TO THE EXTENT PROVIDED IN THE APPLICABLE AGREEMENT EVIDENCING
SUCH INCENTIVE AWARD (BUT IN NO EVENT WILL OPTIONS OR STOCK APPRECIATION RIGHTS
REMAIN EXERCISABLE AFTER THEIR EXPIRATION DATE);


 


(B)                                 ALL RESTRICTED STOCK AWARDS THEN HELD BY THE
PARTICIPANT THAT HAVE NOT VESTED AS OF SUCH TERMINATION WILL BE TERMINATED AND
FORFEITED; AND

 

11

--------------------------------------------------------------------------------


 


(C)                                  ALL OUTSTANDING STOCK UNIT AWARDS AND
PERFORMANCE AWARDS THEN HELD BY THE PARTICIPANT WILL BE TERMINATED AND
FORFEITED.


 


11.3                           TERMINATION OF EMPLOYMENT FOR REASONS OTHER THAN
DEATH, DISABILITY OR RETIREMENT. SUBJECT TO SECTION 11.5 OF THE PLAN, IN THE
EVENT A PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE IS TERMINATED WITH THE COMPANY
AND ALL SUBSIDIARIES FOR ANY REASON OTHER THAN DEATH, DISABILITY OR RETIREMENT,
OR A PARTICIPANT IS IN THE EMPLOY OR SERVICE OF A SUBSIDIARY AND THE SUBSIDIARY
CEASES TO BE A SUBSIDIARY OF THE COMPANY (UNLESS THE PARTICIPANT CONTINUES IN
THE EMPLOY OR SERVICE OF THE COMPANY OR ANOTHER SUBSIDIARY):


 


(A)                                  ALL OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS THEN HELD BY THE PARTICIPANT WILL, TO THE EXTENT EXERCISABLE
AS OF SUCH TERMINATION, REMAIN EXERCISABLE IN FULL FOR A PERIOD OF THREE MONTHS
AFTER SUCH TERMINATION (BUT IN NO EVENT AFTER THE EXPIRATION DATE OF ANY SUCH
OPTION OR STOCK APPRECIATION RIGHT).  OPTIONS AND STOCK APPRECIATION RIGHTS NOT
EXERCISABLE AS OF SUCH TERMINATION WILL BE FORFEITED AND TERMINATE.


 


(B)                                 ALL RESTRICTED STOCK AWARDS THEN HELD BY THE
PARTICIPANT THAT HAVE NOT VESTED AS OF SUCH TERMINATION WILL BE TERMINATED AND
FORFEITED; AND


 


(C)                                  ALL OUTSTANDING STOCK UNIT AWARDS AND
PERFORMANCE AWARDS THEN HELD BY THE PARTICIPANT WILL BE TERMINATED AND
FORFEITED.


 


11.4                           MODIFICATION OF RIGHTS UPON TERMINATION. 
NOTWITHSTANDING THE OTHER PROVISIONS OF THIS SECTION 11, UPON A PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND ALL
SUBSIDIARIES, THE COMMITTEE MAY, IN ITS SOLE DISCRETION (WHICH MAY BE EXERCISED
AT ANY TIME ON OR AFTER THE DATE OF GRANT, INCLUDING FOLLOWING SUCH
TERMINATION), EXCEPT AS PROVIDED IN CLAUSE (II), BELOW, CAUSE OPTIONS OR STOCK
APPRECIATION RIGHTS (OR ANY PART THEREOF) THEN HELD BY SUCH PARTICIPANT TO
TERMINATE, BECOME OR CONTINUE TO BECOME EXERCISABLE AND/OR REMAIN EXERCISABLE
FOLLOWING SUCH TERMINATION OF EMPLOYMENT OR SERVICE, AND RESTRICTED STOCK
AWARDS, STOCK UNIT AWARDS OR PERFORMANCE AWARDS THEN HELD BY SUCH PARTICIPANT TO
TERMINATE, VEST AND/OR CONTINUE TO VEST OR BECOME FREE OF RESTRICTIONS AND
CONDITIONS TO PAYMENT, AS THE CASE MAY BE, FOLLOWING SUCH TERMINATION OF
EMPLOYMENT OR SERVICE, IN EACH CASE IN THE MANNER DETERMINED BY THE COMMITTEE;
PROVIDED, HOWEVER, THAT (I) NO INCENTIVE AWARD MAY REMAIN EXERCISABLE OR
CONTINUE TO VEST FOR MORE THAN TWO YEARS BEYOND THE DATE SUCH INCENTIVE AWARD
WOULD HAVE TERMINATED IF NOT FOR THE PROVISIONS OF THIS SECTION 11.4 BUT IN NO
EVENT BEYOND ITS EXPIRATION DATE; AND (II) ANY SUCH ACTION ADVERSELY AFFECTING
ANY OUTSTANDING INCENTIVE AWARD WILL NOT BE EFFECTIVE WITHOUT THE CONSENT OF THE
AFFECTED PARTICIPANT (SUBJECT TO THE RIGHT OF THE COMMITTEE TO TAKE WHATEVER
ACTION IT DEEMS APPROPRIATE UNDER SECTIONS 3.2(C), 4.3 AND 13 OF THE PLAN).


 


11.5                           EFFECTS OF ACTIONS CONSTITUTING CAUSE. 
NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, IN THE EVENT THAT A
PARTICIPANT IS DETERMINED BY THE COMMITTEE, ACTING IN ITS SOLE DISCRETION, TO
HAVE COMMITTED ANY ACTION WHICH WOULD CONSTITUTE CAUSE AS DEFINED IN
SECTION 2.3, IRRESPECTIVE OF WHETHER SUCH ACTION OR THE COMMITTEE’S
DETERMINATION OCCURS BEFORE OR AFTER

 

12

--------------------------------------------------------------------------------


 


TERMINATION OF SUCH PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY,
ALL RIGHTS OF THE PARTICIPANT UNDER THE PLAN AND ANY AGREEMENTS EVIDENCING AN
INCENTIVE AWARD THEN HELD BY THE PARTICIPANT SHALL TERMINATE AND BE FORFEITED
WITHOUT NOTICE OF ANY KIND.  THE COMPANY MAY DEFER THE EXERCISE OF ANY OPTION,
THE VESTING OF ANY RESTRICTED STOCK AWARD OR THE PAYMENT OF ANY STOCK UNIT AWARD
OR PERFORMANCE AWARD FOR A PERIOD OF UP TO FORTY-FIVE (45) DAYS IN ORDER FOR THE
COMMITTEE TO MAKE ANY DETERMINATION AS TO THE EXISTENCE OF CAUSE.


 


11.6                           DETERMINATION OF TERMINATION OF EMPLOYMENT OR
OTHER SERVICE.


 


(A)                                  THE CHANGE IN A PARTICIPANT’S STATUS FROM
THAT OF AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO THAT OF A NON-EMPLOYEE
CONSULTANT OR ADVISOR OF THE COMPANY OR ANY SUBSIDIARY WILL, FOR PURPOSES OF THE
PLAN, BE DEEMED TO RESULT IN A TERMINATION OF SUCH PARTICIPANT’S EMPLOYMENT WITH
THE COMPANY AND ITS SUBSIDIARIES, UNLESS THE COMMITTEE OTHERWISE DETERMINES IN
ITS SOLE DISCRETION.


 


(B)                                 THE CHANGE IN A PARTICIPANT’S STATUS FROM
THAT OF A NON-EMPLOYEE CONSULTANT OR  ADVISOR OF THE COMPANY OR ANY SUBSIDIARY
TO THAT OF AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY WILL NOT, FOR PURPOSES
OF THE PLAN, BE DEEMED TO RESULT IN A TERMINATION OF SUCH PARTICIPANT’S SERVICE
AS A NON-EMPLOYEE CONSULTANT OR ADVISOR WITH THE COMPANY AND ITS SUBSIDIARIES,
AND SUCH PARTICIPANT WILL THEREAFTER BE DEEMED TO BE AN EMPLOYEE OF THE COMPANY
OR ITS SUBSIDIARIES UNTIL SUCH PARTICIPANT’S EMPLOYMENT IS TERMINATED, IN WHICH
EVENT SUCH PARTICIPANT WILL BE GOVERNED BY THE PROVISIONS OF THIS PLAN RELATING
TO TERMINATION OF EMPLOYMENT (SUBJECT TO PARAGRAPH (A), ABOVE).


 


(C)                                  UNLESS THE COMMITTEE OTHERWISE DETERMINES
IN ITS SOLE DISCRETION, A PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE WILL, FOR
PURPOSES OF THE PLAN, BE DEEMED TO HAVE TERMINATED ON THE DATE RECORDED ON THE
PERSONNEL OR OTHER RECORDS OF THE COMPANY OR THE SUBSIDIARY FOR WHICH THE
PARTICIPANT PROVIDES EMPLOYMENT OR OTHER SERVICE, AS DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION BASED UPON SUCH RECORDS; PROVIDED, HOWEVER, IF
DISTRIBUTION OF AN INCENTIVE AWARD SUBJECT TO SECTION 409A OF THE CODE IS
TRIGGERED BY A TERMINATION OF A PARTICIPANT’S EMPLOYMENT, SUCH TERMINATION MUST
ALSO CONSTITUTE A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A
OF THE CODE.


 

12.                                 Payment of Withholding Taxes.

 


12.1                           GENERAL RULES.  THE COMPANY IS ENTITLED TO
(A) WITHHOLD AND DEDUCT FROM FUTURE WAGES OF THE PARTICIPANT (OR FROM OTHER
AMOUNTS THAT MAY BE DUE AND OWING TO THE PARTICIPANT FROM THE COMPANY OR A
SUBSIDIARY), OR MAKE OTHER ARRANGEMENTS FOR THE COLLECTION OF, ALL LEGALLY
REQUIRED AMOUNTS NECESSARY TO SATISFY ANY AND ALL FEDERAL, FOREIGN, STATE AND
LOCAL WITHHOLDING AND EMPLOYMENT-RELATED TAX REQUIREMENTS ATTRIBUTABLE TO AN
INCENTIVE AWARD, INCLUDING, WITHOUT LIMITATION, THE GRANT, EXERCISE OR VESTING
OF, OR PAYMENT OF DIVIDENDS WITH RESPECT TO, AN INCENTIVE AWARD OR A
DISQUALIFYING DISPOSITION OF STOCK RECEIVED UPON EXERCISE OF AN INCENTIVE STOCK
OPTION; (B) WITHHOLD CASH PAID OR PAYABLE OR SHARES OF COMMON STOCK FROM THE
SHARES ISSUED OR OTHERWISE ISSUABLE TO THE PARTICIPANT IN CONNECTION WITH AN
INCENTIVE AWARD; OR (C) REQUIRE THE

 

13

--------------------------------------------------------------------------------


 


PARTICIPANT PROMPTLY TO REMIT THE AMOUNT OF SUCH WITHHOLDING TO THE COMPANY
BEFORE TAKING ANY ACTION, INCLUDING ISSUING ANY SHARES OF COMMON STOCK, WITH
RESPECT TO AN INCENTIVE AWARD.


 


12.2                           SPECIAL RULES.  THE COMMITTEE MAY, IN ITS SOLE
DISCRETION AND UPON TERMS AND CONDITIONS ESTABLISHED BY THE COMMITTEE, PERMIT OR
REQUIRE A PARTICIPANT TO SATISFY, IN WHOLE OR IN PART, ANY WITHHOLDING OR
EMPLOYMENT-RELATED TAX OBLIGATION DESCRIBED IN SECTION 12.1 OF THE PLAN BY
ELECTING TO TENDER, OR BY ATTESTATION AS TO OWNERSHIP OF, PREVIOUSLY ACQUIRED
SHARES THAT HAVE BEEN HELD FOR THE PERIOD OF TIME NECESSARY TO AVOID A CHARGE TO
THE COMPANY’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND THAT ARE OTHERWISE
ACCEPTABLE TO THE COMMITTEE, BY DELIVERY OF A BROKER EXERCISE NOTICE OR A
COMBINATION OF SUCH METHODS.  FOR PURPOSES OF SATISFYING A PARTICIPANT’S
WITHHOLDING OR EMPLOYMENT-RELATED TAX OBLIGATION, PREVIOUSLY ACQUIRED SHARES
TENDERED OR COVERED BY AN ATTESTATION WILL BE VALUED AT THEIR FAIR MARKET VALUE.


 

13.                                 Change in Control.

 


13.1                           A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE
OCCURRED IF THE EVENT SET FORTH IN ANY ONE OF THE FOLLOWING PARAGRAPHS SHALL
HAVE OCCURRED:


 


(A)                                  ANY “PERSON” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT (OTHER THAN THE COMPANY, ANY
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OF
THE COMPANY, OR ANY CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF STOCK OF THE COMPANY), IS OR BECOMES, INCLUDING PURSUANT TO A
TENDER OR EXCHANGE OFFER FOR SHARES OF COMMON STOCK PURSUANT TO WHICH PURCHASES
ARE MADE, THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 25% OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES,
OTHER THAN IN A TRANSACTION ARRANGED OR APPROVED BY THE BOARD PRIOR TO ITS
OCCURRENCE; PROVIDED, HOWEVER, THAT IF ANY SUCH PERSON WILL BECOME THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 34% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES, A CHANGE IN CONTROL WILL BE DEEMED TO OCCUR WHETHER OR
NOT ANY OR ALL OF SUCH BENEFICIAL OWNERSHIP IS OBTAINED IN A TRANSACTION
ARRANGED OR APPROVED BY THE BOARD PRIOR TO ITS OCCURRENCE, AND OTHER THAN IN A
TRANSACTION IN WHICH SUCH PERSON WILL HAVE EXECUTED A WRITTEN AGREEMENT WITH THE
COMPANY (AND APPROVED BY THE BOARD) ON OR PRIOR TO THE DATE ON WHICH SUCH PERSON
BECOMES THE BENEFICIAL OWNER OF 25% OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES, WHICH AGREEMENT IMPOSES ONE OR MORE
LIMITATIONS ON THE AMOUNT OF SUCH PERSON’S BENEFICIAL OWNERSHIP OF SHARES OF
COMMON STOCK, IF, AND SO LONG AS, SUCH AGREEMENT (OR ANY AMENDMENT THERETO
APPROVED BY THE BOARD PROVIDED THAT NO SUCH AMENDMENT WILL CURE ANY PRIOR BREACH
OF SUCH AGREEMENT OR ANY AMENDMENT THERETO) CONTINUES TO BE BINDING ON SUCH
PERSON AND SUCH PERSON IS IN COMPLIANCE (AS DETERMINED BY THE BOARD IN ITS SOLE
DISCRETION) WITH THE TERMS OF SUCH AGREEMENT (INCLUDING SUCH AMENDMENT);
PROVIDED, HOWEVER, THAT IF ANY SUCH PERSON WILL BECOME THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF
THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES, A CHANGE
IN CONTROL WILL BE DEEMED TO OCCUR

 

14

--------------------------------------------------------------------------------


 


WHETHER OR NOT SUCH BENEFICIAL OWNERSHIP WAS HELD IN COMPLIANCE WITH SUCH A
BINDING AGREEMENT, AND PROVIDED FURTHER THAT THE PROVISIONS OF THIS SUBPARAGRAPH
(A) SHALL NOT BE APPLICABLE TO A TRANSACTION IN WHICH A CORPORATION BECOMES THE
OWNER OF ALL THE COMPANY’S OUTSTANDING SECURITIES IN A TRANSACTION WHICH
COMPLIES WITH THE PROVISIONS OF SUBPARAGRAPH (C) OF THIS SECTION 13.1 (E.G., A
REVERSE TRIANGULAR MERGER); OR


 


(B)                                 DURING ANY THIRTY-SIX CONSECUTIVE CALENDAR
MONTHS, THE INDIVIDUALS WHO CONSTITUTE THE BOARD ON THE FIRST DAY OF SUCH PERIOD
OR ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS
IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST, INCLUDING BUT NOT
LIMITED TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF THE
COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS WAS APPROVED OR RECOMMENDED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
ON THE FIRST DAY OF SUCH PERIOD, OR WHOSE APPOINTMENT, ELECTION OR NOMINATION
FOR ELECTION WAS PREVIOUSLY SO APPROVED OR RECOMMENDED SHALL FOR ANY REASON
CEASE TO CONSTITUTE AT LEAST A MAJORITY THEREOF; OR


 


(C)                                  THERE IS CONSUMMATED A MERGER OR
CONSOLIDATION OF THE COMPANY OR ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY
WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO
SUCH MERGER OR CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY
OR ANY PARENT THEREOF) MORE THAN 50% OF THE COMBINED VOTING POWER OF THE
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OR ANY PARENT THEREOF
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, AND IN WHICH NO
“PERSON” (AS DEFINED UNDER SUBPARAGRAPH (A) ABOVE) ACQUIRES 50% OR MORE OF THE
COMBINED VOTING POWER OF THE SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OR PARENT THEREOF OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR


 


(D)                                 THE STOCKHOLDERS OF THE COMPANY APPROVE A
PLAN OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS
CONSUMMATED AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OTHER THAN A SALE OR DISPOSITION BY
THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ENTITY,
MORE THAN 50% OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE
OWNED BY STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.


 


13.2                           ACCELERATION OF VESTING.  WITHOUT LIMITING THE
AUTHORITY OF THE COMMITTEE UNDER SECTIONS 3.2 AND 4.3 OF THE PLAN, IF A CHANGE
IN CONTROL OF THE COMPANY OCCURS, THEN, IF APPROVED BY THE COMMITTEE IN ITS SOLE
DISCRETION EITHER IN AN AGREEMENT EVIDENCING AN INCENTIVE AWARD AT THE TIME OF
GRANT OR AT ANY TIME AFTER THE GRANT OF AN INCENTIVE AWARD: (A) ALL OPTIONS AND
STOCK APPRECIATION RIGHTS WILL BECOME IMMEDIATELY EXERCISABLE IN FULL AND WILL
REMAIN EXERCISABLE IN ACCORDANCE WITH THEIR TERMS; (B) ALL RESTRICTED STOCK
AWARDS WILL BECOME IMMEDIATELY FULLY VESTED AND NON-FORFEITABLE; AND (C) ANY
CONDITIONS TO THE PAYMENT OF STOCK UNIT AWARDS AND PERFORMANCE AWARDS WILL
LAPSE.

 

15

--------------------------------------------------------------------------------


 


13.3                           CASH PAYMENT.  IF A CHANGE IN CONTROL OF THE
COMPANY OCCURS, THEN THE COMMITTEE, IF APPROVED BY THE COMMITTEE IN ITS SOLE
DISCRETION EITHER IN AN AGREEMENT EVIDENCING AN INCENTIVE AWARD AT THE TIME OF
GRANT OR AT ANY TIME AFTER THE GRANT OF AN INCENTIVE AWARD, AND WITHOUT THE
CONSENT OF ANY PARTICIPANT AFFECTED THEREBY, MAY DETERMINE THAT: (I) SOME OR ALL
PARTICIPANTS HOLDING OUTSTANDING OPTIONS WILL RECEIVE, WITH RESPECT TO SOME OR
ALL OF THE SHARES OF COMMON STOCK SUBJECT TO SUCH OPTIONS, AS OF THE EFFECTIVE
DATE OF ANY SUCH CHANGE IN CONTROL OF THE COMPANY, CASH IN AN AMOUNT EQUAL TO
THE EXCESS OF THE FAIR MARKET VALUE OF SUCH SHARES IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE OF SUCH CHANGE IN CONTROL OF THE COMPANY OVER THE EXERCISE PRICE
PER SHARE OF SUCH OPTIONS (OR, IN THE EVENT THAT THERE IS NO EXCESS, THAT SUCH
OPTIONS WILL BE TERMINATED); AND (II) SOME OR ALL PARTICIPANTS HOLDING
PERFORMANCE AWARDS WILL RECEIVE, WITH RESPECT TO SOME OR ALL OF THE SHARES OF
COMMON STOCK SUBJECT TO SUCH PERFORMANCE AWARDS, AS OF THE EFFECTIVE DATE OF ANY
SUCH CHANGE IN CONTROL OF THE COMPANY, CASH IN AN AMOUNT EQUAL THE FAIR MARKET
VALUE OF SUCH SHARES IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE IN
CONTROL.


 

14.                                 Rights of Eligible Recipients and
Participants; Transferability.

 


14.1                           EMPLOYMENT OR SERVICE.  NOTHING IN THE PLAN WILL
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE THE EMPLOYMENT OR SERVICE OF ANY ELIGIBLE RECIPIENT OR PARTICIPANT AT
ANY TIME, NOR CONFER UPON ANY ELIGIBLE RECIPIENT OR PARTICIPANT ANY RIGHT TO
CONTINUE IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY SUBSIDIARY.


 


14.2                           RIGHTS AS A STOCKHOLDER; DIVIDENDS.  AS A HOLDER
OF INCENTIVE AWARDS (OTHER THAN RESTRICTED STOCK AWARDS), A PARTICIPANT WILL
HAVE NO RIGHTS AS A STOCKHOLDER UNLESS AND UNTIL SUCH INCENTIVE AWARDS ARE
EXERCISED FOR, OR PAID IN THE FORM OF, SHARES OF COMMON STOCK AND THE
PARTICIPANT BECOMES THE HOLDER OF RECORD OF SUCH SHARES.  EXCEPT AS OTHERWISE
PROVIDED IN THE PLAN OR OTHERWISE PROVIDED BY THE COMMITTEE, NO ADJUSTMENT WILL
BE MADE IN THE AMOUNT OF CASH PAYABLE OR IN THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UNDER INCENTIVE AWARDS DENOMINATED IN OR BASED ON THE VALUE OF SHARES
OF COMMON STOCK AS A RESULT OF CASH DIVIDENDS OR DISTRIBUTIONS PAID TO HOLDERS
OF COMMON STOCK PRIOR TO THE PAYMENT OF, OR ISSUANCE OF SHARES OF COMMON STOCK
UNDER, SUCH INCENTIVE AWARDS.  IN ITS DISCRETION, THE COMMITTEE MAY PROVIDE IN
AN AGREEMENT EVIDENCING AN INCENTIVE AWARD THAT THE PARTICIPANT WILL BE ENTITLED
TO RECEIVE DIVIDEND EQUIVALENTS, IN THE FORM OF A CASH CREDIT TO AN ACCOUNT FOR
THE BENEFIT OF THE PARTICIPANT, FOR ANY SUCH DIVIDENDS AND DISTRIBUTIONS.  THE
TERMS OF ANY RIGHTS TO DIVIDEND EQUIVALENTS WILL BE DETERMINED BY THE COMMITTEE
AND SET FORTH IN THE AGREEMENT EVIDENCING THE INCENTIVE AWARD, INCLUDING THE
TIME AND FORM OF PAYMENT AND WHETHER SUCH EQUIVALENTS WILL BE CREDITED WITH
INTEREST OR DEEMED TO BE REINVESTED IN COMMON STOCK; PROVIDED, HOWEVER, THAT
DIVIDEND EQUIVALENTS IN RESPECT OF OPTIONS AND STOCK APPRECIATION RIGHTS WILL
ONLY BE PAID OUT IN CASH.


 


14.3                           RESTRICTIONS ON TRANSFER.


 


(A)                                  EXCEPT PURSUANT TO TESTAMENTARY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION OR AS OTHERWISE EXPRESSLY PERMITTED BY
SUBSECTIONS (B) AND (C) BELOW, NO RIGHT OR INTEREST OF ANY PARTICIPANT IN AN
INCENTIVE AWARD PRIOR TO THE EXERCISE (IN THE CASE OF OPTIONS) OR VESTING OR
ISSUANCE (IN THE CASE OF RESTRICTED STOCK AWARDS AND PERFORMANCE

 

16

--------------------------------------------------------------------------------


 


AWARDS) OF SUCH INCENTIVE AWARD WILL BE ASSIGNABLE OR TRANSFERABLE, OR SUBJECTED
TO ANY LIEN, DURING THE LIFETIME OF THE PARTICIPANT, EITHER VOLUNTARILY OR
INVOLUNTARILY, DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW OR OTHERWISE.


 


(B)                                 A PARTICIPANT WILL BE ENTITLED TO DESIGNATE
A BENEFICIARY TO RECEIVE AN INCENTIVE AWARD UPON SUCH PARTICIPANT’S DEATH, AND
IN THE EVENT OF SUCH PARTICIPANT’S DEATH, PAYMENT OF ANY AMOUNTS DUE UNDER THE
PLAN WILL BE MADE TO, AND EXERCISE OF ANY OPTIONS (TO THE EXTENT PERMITTED
PURSUANT TO SECTION 11 OF THE PLAN) MAY BE MADE BY,  SUCH BENEFICIARY.  IF A
DECEASED PARTICIPANT HAS FAILED TO DESIGNATE A BENEFICIARY, OR IF A BENEFICIARY
DESIGNATED BY THE PARTICIPANT FAILS TO SURVIVE THE PARTICIPANT, PAYMENT OF ANY
AMOUNTS DUE UNDER THE PLAN WILL BE MADE TO, AND EXERCISE OF ANY OPTIONS (TO THE
EXTENT PERMITTED PURSUANT TO SECTION 11 OF THE PLAN) MAY BE MADE BY, THE
PARTICIPANT’S LEGAL REPRESENTATIVES, HEIRS AND LEGATEES.  IF A DECEASED
PARTICIPANT HAS DESIGNATED A BENEFICIARY AND SUCH BENEFICIARY SURVIVES THE
PARTICIPANT BUT DIES BEFORE COMPLETE PAYMENT OF ALL AMOUNTS DUE UNDER THE PLAN
OR EXERCISE OF ALL EXERCISABLE OPTIONS, THEN SUCH PAYMENTS WILL BE MADE TO, AND
THE EXERCISE OF SUCH OPTIONS MAY BE MADE BY, THE LEGAL REPRESENTATIVES, HEIRS
AND LEGATEES OF THE BENEFICIARY.


 


(C)                                  UPON A PARTICIPANT’S REQUEST, THE COMMITTEE
MAY, IN ITS SOLE DISCRETION, PERMIT A TRANSFER OF ALL OR A PORTION OF A
NON-STATUTORY STOCK OPTION, OTHER THAN FOR VALUE, TO SUCH PARTICIPANT’S CHILD,
STEPCHILD, GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE,
SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW,
DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW, ANY PERSON SHARING SUCH
PARTICIPANT’S HOUSEHOLD (OTHER THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH ANY
OF THE FOREGOING HAVE MORE THAN FIFTY PERCENT OF THE BENEFICIAL INTERESTS, A
FOUNDATION IN WHICH ANY OF THE FOREGOING (OR THE PARTICIPANT) CONTROL THE
MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN WHICH THESE PERSONS (OR THE
PARTICIPANT) OWN MORE THAN FIFTY PERCENT OF THE VOTING INTERESTS.  ANY PERMITTED
TRANSFEREE WILL REMAIN SUBJECT TO ALL THE TERMS AND CONDITIONS APPLICABLE TO THE
PARTICIPANT PRIOR TO THE TRANSFER.  A PERMITTED TRANSFER MAY BE CONDITIONED UPON
SUCH REQUIREMENTS AS THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DETERMINE,
INCLUDING, BUT NOT LIMITED TO EXECUTION AND/OR DELIVERY OF APPROPRIATE
ACKNOWLEDGEMENTS, OPINION OF COUNSEL, OR OTHER DOCUMENTS BY THE TRANSFEREE.


 


14.4                           NON-EXCLUSIVITY OF THE PLAN.  NOTHING CONTAINED
IN THE PLAN IS INTENDED TO MODIFY OR RESCIND ANY PREVIOUSLY APPROVED
COMPENSATION PLANS OR PROGRAMS OF THE COMPANY OR CREATE ANY LIMITATIONS ON THE
POWER OR AUTHORITY OF THE BOARD TO ADOPT SUCH ADDITIONAL OR OTHER COMPENSATION
ARRANGEMENTS AS THE BOARD MAY DEEM NECESSARY OR DESIRABLE.


 

15.                                 Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable

 

17

--------------------------------------------------------------------------------


 

securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable.  The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 

16.                                 Performance-Based Compensation Provisions.

 

The Committee, when it is comprised solely of two or more outside directors
meeting the requirements of Section 162(m) of the Code (“Section 162(m)”), in
its sole discretion, may designate whether any Incentive Awards are intended to
be “performance-based compensation” within the meaning of Section 162(m).  Any
Incentive Awards so designated will, to the extent required by Section 162(m),
be conditioned upon the achievement of one or more Performance Criteria, and
such Performance Criteria will be established by the Committee within the time
period prescribed by, and will otherwise comply with the requirements of,
Section 162(m) giving due regard to the disparate treatment under Section 162(m)
of Options and Stock Appreciation Rights (where compensation is determined based
solely on an increase in the value of the underlying stock after the date of
grant or award), as compared to other forms of compensation, including
Restricted Stock Awards, Stock Unit Awards and Performance Awards.  The
Committee shall also certify in writing that such Performance Criteria have been
met prior to payment of compensation to the extent required by Section 162(m).

 

17.                                 Compliance with Section 409A.

 

It is intended that the Plan and all Incentive Awards hereunder be administered
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.  The
Committee is authorized to adopt rules or regulations deemed necessary or
appropriate to qualify for an exception from or to comply with the requirements
of Section 409A of the Code (including any transition or grandfather
rules relating thereto).  Notwithstanding anything in this Section 17 to the
contrary, with respect to any Incentive Award subject to Section 409A of the
Code, no amendment to or payment under such Incentive Award will be made unless
permitted under Section 409A and the regulations or rulings issued thereunder.

 

18.                                 Plan Amendment, Modification and
Termination.

 

The Board may suspend or terminate the Plan or any portion thereof at any time. 
In addition to the authority of the Committee to amend the Plan under
Section 3.2(e), the Board may amend the Plan from time to time in such respects
as the Board may deem advisable in order that Incentive Awards under the Plan
will conform to any change in applicable laws or regulations or in any other
respect the Board may deem to be in the best interests of the

 

18

--------------------------------------------------------------------------------


 

Company; provided, however, that no such amendments to the Plan will be
effective without approval of the Company’s stockholders if: (i) stockholder
approval of the amendment is then required pursuant to Section 422 of the Code
or Section 162(m) of the Code or the rules of the New York Stock Exchange; or
(ii) such amendment seeks to modify Section 3.2(d) hereof.  No termination,
suspension or amendment of the Plan may adversely affect any outstanding
Incentive Award without the consent of the affected Participant; provided,
however, that this sentence will not impair the right of the Committee to take
whatever action it deems appropriate under Sections 3.2(c), 4.3 and 13 of the
Plan.

 

19.                                 Effective Date and Duration of the Plan.

 

The Plan will be effective as of May 6, 2005, or such later date on which the
Plan is initially approved by the Company’s stockholders.  The Plan will
terminate at midnight on the tenth (10th) anniversary of such effective date,
and may be terminated prior to such time by Board action.  No Incentive Award
will be granted after termination of the Plan.  Incentive Awards outstanding
upon termination of the Plan may continue to be exercised, earned or become free
of restrictions, according to their terms.

 

19

--------------------------------------------------------------------------------


 

20.                                 Miscellaneous.

 


20.1                           GOVERNING LAW.  EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED HEREIN OR IN CONNECTION WITH OTHER MATTERS OF CORPORATE GOVERNANCE AND
AUTHORITY (ALL OF WHICH SHALL BE GOVERNED BY THE LAWS OF THE COMPANY’S
JURISDICTION OF INCORPORATION), THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THE PLAN AND ANY RULES, REGULATIONS AND ACTIONS
RELATING TO THE PLAN WILL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MINNESOTA, NOTWITHSTANDING THE CONFLICTS OF LAWS
PRINCIPLES OF ANY JURISDICTIONS.


 


20.2                           SUCCESSORS AND ASSIGNS.  THE PLAN WILL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF THE
COMPANY AND THE PARTICIPANTS.

 

20

--------------------------------------------------------------------------------